                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RICKY L. WINTERS,              :
                               :
          Petitioner,          :    Civ. No. 16-3313 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION
                               :
UNITED STATES OF AMERICA,      :
et al.,                        :
                               :
          Respondents.         :
______________________________:

     It appearing that:

     1.   Petitioner Ricky L. Winters has brought this action

pursuant to the All Writs Act, 28 U.S.C. § 1651, to challenge

various issues, including the start date of his probation, the

authority of the Warden of the Federal Correctional Institution

at Fort Dix to release him to the New York State Department of

Corrections officials, and the violation of his constitutional

due process rights.   ECF No. 1.   At the time he submitted his

Petition, Petitioner was incarcerated at the Orleans

Correctional Facility in Albion, New York.    Id.

     2.   Shortly after he filed his Petition, Petitioner was

released from the custody of the New York Department of

Corrections.   See ECF No. 3.   Because Petitioner had not

communicated with the Court regarding his new address, the Court

administratively terminated this action pursuant to D.N.J. Local

Rule 10.1.   See ECF Nos. 3, 4.
     3.    Some time later, Petitioner updated his address of

record with the Court, and the action was reopened.     See ECF

Nos. 5, 6.

     4.    Since that time, however, it appears that Petitioner

has again changed addresses and failed to update the Court as

required.     Specifically, correspondence from the Court mailed to

Petitioner’s address of record was returned to the Court as

“return to sender, not deliverable as addressed, unable to

forward.”     ECF No. 7.

     5.    Petitioner has not communicated with the Court

regarding a change of address, in violation of Local Civil Rule

10.1.     See L. Civ. R. 10.1(a) (“Counsel and/or unrepresented

parties must advise the Court of any change in their or their

client’s address within seven days of being apprised of such

change by filing a notice of said change with the Clerk.”).

     6.    Based on Petitioner’s failure to update his address in

compliance with Local Civil Rule 10.1, the Court will

administratively terminate this matter.     If Petitioner updates

his address and otherwise satisfies all appropriate Rules, the

Court will re-open this action.

     7.    An appropriate order follows.



Dated: January 10, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                   2
